Case 1:18-cr-00018-ALC Document 186 Filed 04/07/21 Page 1of1

 

USDC SDNY

DOCUMENT ELECTRONICALLY

FILED

DOC#:
UNITED STATES DISTRICT COURT DATE FILED: Yo J. Qf
SOUTHERN DISTRICT OF NEW YORK

X
United States of America,
ORDER

18-CR-18 (ALC)

-V-
Hector Joel Duprey-Vasquez,

Defendant(s)
x

 

ANDREW L. CARTER, JR., United States District Judge:

A video Evidentiary Hearing is scheduled for April 13, 2021 at 9:00 a.m.

Members of the public and press may attend the conference by dialing the audio-only
line, 1-855-268-7844, using Access Code 67812309# and Pin 9921299#.

SO ORDERED.

Dated: New York, New York [rrbre
April 7, 2020 / y

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
